 500DECISIONSOF NATIONALLABOR RELATIONS BOARDTriplex Oil Refining Division of Pentalic CorporationandCoal,Gasoline,Fuel Oil,Teamsters,Chauf-feurs,Helpers,Oil Burner Installation,Mainte-nance,Servicemen and Helpersof New York Cityand Vicinity,Nassau and Suffolk Counties, NewYork, N.Y., LocalUnionNo. 553,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case29-CA-2181the complaint be, and it hereby is, dismissed in itsentirety.IAs the General Counsel points out in his exceptions, the TrialExaminer's citationofTextileWorkers Union of America v DarlingtonManufacturing Company,380US 263, is inapplicable; and the TrialExaminer's alternative finding that the further processing of the case wouldnot effectuate the policies of the Act is not acceptable as a basis forresolving this case.TRIAL EXAMINER'S DECISIONDecember 10, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 3, 1971, Trial Examiner Thomas F.Maher issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions as modified hereinand to adopt his recommended Order.The Trial Examiner concluded that Respondentfulfilled its duty to bargain with the Union as to theeffects upon the unit employees of its closing of theTriplex plant.We agree with the Trial Examiner'sconclusion, but we rely only on his finding thatRespondent held a meeting with the Union as to theeffects of the plant closing, and thus satisfied itsobligation to bargain. As the Trial Examiner found,Krauss, a representative of Respondent, asked anofficial of the Union to come down to the plant afterthe closing to make sure the terminated employeeswere satisfied with the benefits each received underthe contract. The union official did so, and thus hadan opportunity to seek negotiations on the effects ofthe closing. As the Respondent fulfilled its bargainingobligation by affording the Union this opportunity, itcannot be faulted for the Union's failure to presentany demands. In view of this basis for our conclusion,we deem it unnecessary to consider the Trial Examin-er's alternate theories of the case.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatSTATEMENTOF THE CASETHOMAS F. MAHER, Trial Examiner: Upon a charge filedon November 9, 1970, by Coal, Gasoline, Fuel Oil,Teamsters, Chauffeurs, Helpers, Oil Burner Installation,Maintenance, Servicemen and Helpers of New York Cityand Vicinity,Nassau and Suffolk Counties, New York,N.Y., Local Union No. 553, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, against Triplex OilRefiningDivision of Pentalic Corporation, Respondentherein, the Regional Director for Region 29 of the NationalLabor Relations Board, herein called the Board, issued acomplaint on April 21, 1971, on behalf of the GeneralCounsel of the Board alleging violations of Section 8(a)(1)and (5) of the National Labor Relations Act, as amended(29 U.S.C., Sec. 151et seq.),herein called the Act. In itsduly filed answer the Respondent, while admitting certainallegations of the complaint, denied the commission of anyunfair labor practice.Pursuant to notice trial was held before me in Brooklyn,New York, where all parties were present, represented, andafforded a full opportunity to be heard,' present oralargument, and filed briefs. Briefs have been filed byGeneral Counsel and Respondent.Upon consideration of the entire record, including thebriefs filed with me, and upon my observation of witnessesappearing before me, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE NATURE OF RESPONDENT'S BUSINESSThe stock of Triplex Oil Refining Company Incorporat-ed, a New York corporation, was purchased on January 2,1970, by Pentalic Corporation, a New York corporationwith offices and a place of business at 132 West 22nd Street,New York, where said Pentalic was engaged in the sale anddistribution of artists'materials.After January 2, 1970,Triplex, its independent corporate entity dissolved by thetotal sale of its stock, continued the operation of itsbusiness as a division of Pentalic Corporation at its plantlocated at 37-80 Review Avenue, Long Island City,Queens, New York, where it was engaged in the rerefiningof waste oil for its subsequent sale and distribution aslubricating oil.During the year ending October 30, 1970, Triplex, in thecourse and conduct of its business, purchased and caused1Counsel for the General Counsel has moved the correction of thetranscript of the hearing in certain minor respects. Having noted the errorsand in the absence of the objection to the motion it is granted and thetranscript is corrected accordingly.194 NLRB No. 86 TRIPLEX OIL REFINING DIVISION501to be transported and delivered to its plant, waste oil andother goods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of $50,000 werepurchased from firms inside the State of New York whichoriginated outside the State of New York. During the sameperiod Triplex sold and distributed from its plant productsvalued in excess of $50,000, of which products valued inexcess of $50,000 were shipped in interstate commerce toStates of the United States other than the State of NewYork.It appears from documents introduced into the recordand deemed to be credible that on September 30, 1970, allof the property, real and personal, of Triplex Division wasconveyed to the parent corporation and that on or aboutOctober 30, 1970, the aforesaid property, being the plant, itsequipment, fixtures, machinery, and vehicles, was leased byPentalic to Newtown Refining Corporation, not a party tothese proceedings, and on that same date Triplex Divisiondiscontinued all production, terminated all of its employ-ees,and ceased to exist as a division of PentalicCorporation.Upon the foregoing it cannot be established for lack ofprobative evidence that Pentahc Corporation is or ever hasbeen an employer. I do conclude and find, however, thatTriplexOilRefiningCompany, Inc., being otherwiseidentified in the pleadings and herein as Triplex OilRefining Division of Pentalic Corporation, at leastuntil itsdissolution on October 30, 1970,as described above and infurtherdetailherein,was an employer engaged incommerce within the meaning of the Act and over whichthe Board would assert its jurisdiction.II.THE LABOR ORGANIZATIONINVOLVEDIt is admitted and I accordingly conclude and find thatCoal, Gasoline, Fuel Oil, Teamsters, Chauffeurs, Helpers,OilBurner Installation,Maintenance, Servicemen andHelpers of New York City and vicinity, Nassau and SuffolkCounties,New York, N.Y., Local Union No. 553,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA.Sequence of EventsWhen Pentalic purchased the stock of Triplex Refiningon January 2, 1970, from William Krauss, ThomasMasterson, George Blake, and Arthur Winn, it retainedthese individuals in the management of the operation,Krauss continuing as president. On the same date Pentalicalso purchased the stock of City Oil Service Corporationfrom the same four stockholders.City Oil was a trucking establishment engaged in thecollecting of waste oil from local service stations anddelivering it to the Triplex plant for processing. Triplex, aspreviously noted, was engaged in the processing of waste oildelivered to it by City Oil and by independent suppliers toproduce a low grade lubricating oil which it sold in bulk.This process involved a distillation of the waste oil utilizingfour stills and employing approximately 26 employees plussupervision.When Pentalic acquired the stock of City Oil and Triplexeach organization had contractual relations of longstandingwith the Union, the current contract being scheduled toexpire on or about April30, 1970. Prior to the expiration ofCity Oil's contract Pentalic sold its trucks to the driversover the Union's objection, and the drivers were treatedthereafteras independent contractors by all parties.2Henceforth the drivers continued to operate their trucks,collecting waste oil which they sold to Triplex. This sale,according to the credible testimony of Pentalic's president,Louis Strick, resulted from a determination that the oilneeded for the refining operation could more economicallybe collected through drivers working as independentcontractors rather than as City Oil employees.Upon the dissolution of City Oil and the expiration of itscontract with the Union it ceased to be a factor in Pentalic'soil refining operations. These were thereafter confined toTriplex, and nothing further transpired between the Unionand either City Oil or Pentalic with respect to these formeremployees.No representations have been made in theinstant proceeding that any phase of this transaction is inviolation of the Act.By the time the Union's Triplex contract had expirednegotiations for a new one had already begun. From theoutset the Company, represented by William Krauss,resisted the Union's demand for substantial wage increases,seeking instead a 1-year extension of the existing contractbased on a claim of continuing poor financial condition.Following the entry of a Federal mediator into thenegotiations and a week long strike by the employees a new3-year contract containing terms satisfactory to the Unionwas executed and made retroactively effective to May 1,1970. By the terms of this agreement the employees weregiven an immediate 11-percent increase, with 7-percentincreases on each of the two subsequent contract anniver-saries.A series of circumstances thereafter conspired to causeserious losses to Triplex in the period following theexecution of the new contract. As a consequence of thestrike during the May negotiations the Company, already inshaky financial condition, lost two of its largest customers;and a month thereafter Penn Central Company, one of itsmost important customers, went into bankruptcy owingTriplex $18,000, canceling further orders .3 In July 1970 oneof the four stills used for the production of lubricating oilbroke down, causing a curtailment of production. InAugust 1970 the plant closed down for a week because ashortage of operating capital made it temporarily impossi-ble for Triplex to meet its payroll. A week's production wasthereby loss. Finally, in September a second still brokedown.2Bernard Pellegrino, the Union's business agent, testified that no unfairlabor practice charges were ever contemplated with respect to thistransaction3The findings herein are based, unless otherwise noted, on thetestimony of employee Joseph Stricko, the union steward at the plant,called as a witness by General Counsel I find that in substantial measurehe is corroborated by Louis Stuck, the president of Pentalic. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen it was learned that it would cost $40,000 to repairor replace two damaged stills4 an assessment of Triplex'sfacilitieswas made and it was determined that because theCompany could not afford to repair or replace the stills itcould not continue the rerefining of waste oil intolubricating oil.Accordingly, in late September it wasdecided to abandon the rerefining process. Instead, it wasdecided to produce fuel oil from the waste oil it received.This did not require the use of the stills, as did the rerefiningprocess for lubricating oil. All that was required wereboilers wherein a dehydration process was carried out toprovide a low grade fuel oil for industrial use.In consequence of the change of product and thesubstitutionof the dehydration process for the morecomplicated distillation process considerably fewer em-ployees were required. This, indeed, was assigned as one ofthe economic reasons for abandoning the initial product.Accordingly, in September when the processing changeswere accomplished Triplex laid off approximately 22 of its28 employees in the bargaining unit represented by theUnion. It posted signs at the plant stating that this layoffwas temporary. When the decision to effect the layoff wasmade Krauss notified Union Steward Stricko, who in turnnotified the Union's business agent, Pellegrino. The Uniondid not protest this layoff, according to Business AgentPellegrino, because it understood it to be a temporary onewhich, if past practice were followed, would result in arecall within a short time. When the recall did not recurSteward Stricko, one of the employeesnotlaid off, began topress Krauss on the matter. Krauss' repeated reply was thathe did not know what would be happening. Meanwhile,during the pendency of what was still believed to be atemporary layoff, Triplex Oil Refining Company, Inc., byindenture dated September 30, 1970, conveyed to its parentcorporation and its sole stockholder, Pentalic, all its realand personal property, including machinery, equipment,and buildings. At this time, it is stipulated, Triplex OilRefining Company, Inc., was dissolved into its parent,Pentalic Corporation as a Division of Pentalic Corporation.It is to be noted that on this date and for a period of timethereafter this division continued as an operating entityproducing fuel oil with its own employees. On October 13,1970, Triplex Division announced its intention to makepermanent the layoff of the 22 employees in the followingletter:After giving the matter serious consideration, wehave decided to discontinue making lubricating oil. Wehave reached this decision because of the prohibitivecostnecessary to repair our equipment.We areconsidering processing our oil on a simplified basiswhich would require fewer employees.Becauseof this change we regretfully informed ouremployees who were layed [sic] off that we would beunable to keep them on our payroll so that they may bein a position to seek employment elsewhere.This letter followed a conversation between StewardStricko and Pentalic's Stnck in which Stricko, at Krauss'suggestion, sought information in behalf of the Union as to4The testimony of President Louis Stnck5 It is to be noted that this phase of the overall transactions, includingthe termination of employees,has not been made the subject of the instantwhat disposition would be made of the laid-off employees.Strick, according to Stricko, said that "he was only there ashort time, that as far as he was concerned, they could goget another job." When Stricko suggested that PresidentStrick holda meetingwith the men the latter refused andthat ended the subject. The October 13 letter thenfollowed .5 At this time the plant was producing fuel oil withthe six remaining employees, plus supervisors. The Union,having learned of the final fate of the laid-off employees,took no further action in their behalf.Shortly after Stricko had spoken to Strick in behalf of thelaid-offmen Strick called Steward Stricko and suggestedthat he get the employees together, referring to those six stillemployed, to discuss the problems created by the Maystrike and the high cost of the contract with a view to rollingback wages. Stricko, after considering the offer, told Strickolater in the day if he wanted to call the six together heshould do it himself. Strick'sanswer was"It'sof noimportance now, forget about it."On Friday morning, October 30, the employees notedstrangers dressed in street clothing walking about the plantand premises. Shortly thereafter and still before noonKrauss called the union steward, Stricko, into his office andin the presence of Supervisors Bohen and Blake told himthat as of midnight of that date there would no longer be aTriplex Oil Refining and that they all were to go out andlook for other jobs. Stricko testified that he learned later inthe day that Krauss had suggested to the two supervisors,that they return later in the day to meet with the people whohad leased the plant anddiscussemployment possibilitieswith them. All this was reported to Union Business AgentPellegrino who then telephoned President Strick. Pellegrinoprotested the closing down of the plant and the plan, as heunderstood it, to have the new leasee keep the twosupervisors.Strick replied that Triplex was dissolved,saying "there is nothing to discuss. There is no moreTriplex." After thus fruitlesslyurging a discussionPellegri-no then prepared and sent to Triplex a telegram datedOctober 30, 1970, readingas follows:WE HAVEBEEN ADVISEDTHAT YOU INTEND TO LEASEYOUR PLANT AND EQUIPMENT AND LAY OFF ALLEMPLOYEES. SUCH ACTION IS IN VIOLATION OF OURCONTRACT AND WE WILL TAKE ALL LAWFUL ACTION TOPREVENT YOUR AVOIDENCE OF YOUR OBLIGATIONS TO THEEMPLOYEES AND THIS UNION. WE DEMANDIMMEDIATEMEETING TO DISCUSS ALL ASPECT OF YOUR ACTIONS.CONTACT UNDERSIGNED IMMEDIATELY.COPIES OF THISTELEGRAM SENT TO LOU STRICK, WILL KRAUSS AND TOMMASTERSON.On the same date Triplex, over Krauss' signature, sent thefollowing letter to the Union:Effective todayOctober 30th, 1970 Triplex OilRefining Co. Inc. is no longer in business. We arepaying all vacations and, sick pay due our employeesunder the terms of the Union Contract.case. I am not advised of any other outstanding unfair labor practicecharges TRIPLEX OIL REFINING DIVISION503B.The Disposal of the PlantIn October 1970, as Triplex's production problems weremounting, discussions began between Pentalic's Strick andMr. Russ Mahler of Northeast Oil Co. As a result of thesediscussions Pentalic agreed to lease the premises, plant, andtrucks of Triplex to a new corporation to be set up byMahler-Newton Refining Corporation. This lease wasexecuted on November 2, 1970, to become effectiveimmediately. From that date Newtown engaged in theproduction of fuel oil, as had Triplex. It appears from adescription of the Newtown operation by Business AgentBernard Pellegrino that it hired the two supervisorspreviously employed by Triplex and two of the six Triplexemployees. These two constitute the total bargaining unit atNewtown. They are, as they were at Triplex, represented bytheUnion.On November 30, 1970, Business AgentPellegrino in behalf of these employees, executed acollective agreement with Newtown and that agreement ispresently in force.C.ConclusionsThis case presents two basic issues which, when stated,could well suggest their own solutions without furtherdiscussion.First it is questionable in the present state of the lawwhether an employer may notcompletelygo out of business,and at that point be relieved of further bargaining withrespect to the effect of such a closing upon the unitemployees.Second, assuming an employer must bargain with therepresentative of its employees relative to the effects of itsgoing out of business, it is questionable whether thepurposes of the Act would be properly served by processinga complaint which alleges a violation of Section 8(a)(5)under the foregoing circumstances when the Unionpresently represents and enjoys contractual relations withthe employer who has leased the plant and property of itsdefunct predecessor, and where the represented bargainingunit consists of two of the six employees of the defunctemployer, and no others. _1.The obligation to bargainHerewe are presented with the question of theRespondent's obligation to bargain with the Unionconcerning the unilateral closing of the plant, the resultingtermination of employees, and the leasing of the premises toa new employer who is not claimed to be a successor.While the Supreme Court's decision inTextileWorkersUnion' of America v. Darlington Manufacturing Co.,380 U.S.263, does not treat of a refusal to bargain concerning theclosing of a plant or a portion of it as a violation of Section8(a)(5), but rather of discriminatory nature of terminationswhich result from such a closure, as violations of Section8(a)(3), there is, nevertheless, an implicit principle to bedrawn from that case which has application toallplantclosures. It is this: "When an employer closes his entirebusiness, even if the liquidation is motivated by vindictive-ness towards the union, such action is not an unfair laborpractice." 6I am aware, of course, that in the assessment of violationsof Section 8(a)(3) distinction is made between partialclosing and a complete closing, as in the instant case. And itwould appear to be settled law that to close part of a plantor a department or branch does not partake of theimmunity provided byDarlington.Turning now to violations of Section 8(a)(5) wherein anemployer has failed or refused to bargain concerning theclosing of a plant or a part of it, parallels to the casesdealing with the discriminatory aspects are not as evident asmight seem logical.Fibreboard Paper Products v. N.L.R.B.,379 U.S. 203, describes the scope of mandatory collectivebargaining as including "contracting out" work whichresults in the replacement of employees in the existingbargaining unit with those of an independent contractor todo the same work under similar conditions of employment.But the court's decision "need not and does not encompassother forms of `contracting out' or `subcontracting' whicharise daily in our complex economy." 7The instant circumstances do not comport with those inFibreboardThere has been no subcontracting whatever,but as in the terminology of the Supreme Court inDarlington,this is a situation where "an employer closes hisentire business"-a "liquidation." Nor is it significant thatNewtown Refining, the third party, has leased rather thanhas purchased the premises, plant, and machinery. The factis that it has leased from Pentalic, the parent of Triplex,which had already purchased the premises, plant, andmachinery from Triplex, as part of the latter's liquidation.Thus it cannot be said, as was claimed without avail inGeneralMotorsCorporation,G.M.C.Truck& CoachDivision,191 NLRB No. 149, that this was something lessthan a sale. Whatever legalistic form the transaction hastaken it is clear from the facts herein that, as inGeneralMotors,there has been a significant withdrawal of capitalwhich "lies at the very core of entrepreneurial control."We must ultimately take one of two views of themanagement decision here which produced the issue ofTriplex's moribundity on October 30. It is either a closingdown of an entire company(Darlington)or a closing downofa facility(GeneralMotors)UnderDarlington,aspreviously quoted, there is no unfair labor practice. Andunder the Board's decision inGeneral Motors,there is noobligation to bargain with respect to the decision to closeeven when less than the entire closing is involved. Thus byeither view Respondent's decision herein to close its plant isproper and lawful.There still remains for consideration the issue ofobligation to bargain as to theeffectsof the decision to closeupon the unit employees-the six individuals terminated onOctober 30. The Board, inGeneralMotors,restates theproposition that such bargaining is obligatory and citesspecific authority for its holding.Becausethe nature of theclosing here differs from that inGeneral Motorsin that thiswas a total closing and the closing in that case was that of afacility, and because two of the three cases relied on by theBoard do not relate toa totalclosing I am inclined to the6 380 U.S. at 273.7 379 U.S at215. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDbelief that the "complete going out of business" here bringsinto focus the basic nature of the problem.AlthoughGeneralMotors,in contrast toDarlington'scomplete close, presents what amounts to a partial closing,as do two of the cases relied on,8 the Board has neverthelessnot limited the bargaining obligations to complete plantclosure. Thus inInterstateTool Co. Inc.,177 NLRB No.107, failure to bargain about the effect of a plant closure onunit employees was found to be unlawful where totalclosing had occurred, unlike the other cases considered inGeneralMotors.Relying onTransmarineNavigationCorporation,170 NLRB 389, andNew York Mirror, Divisionof Hearst Corporation,151NLRB 834, the Board held thatsuch an employer "was under a continuing duty to bargainabout the effects of its decision to close and that it violatedSection 8(a)(5) of the Act by refusing to do so, upon theUnion's request." Implicit in this conclusion, I presume, isthe Board's determination that the exclusionary languageofDarlington,as quoted above,9 does not apply. I have noalternative but to conclude, therefore, that in a completeclosing, just as in the partial closing considered inGeneralMotors,an employer is obligated to bargain with respect tothe effect of the complete closing upon the unit employees.Such bargaining subject matter it is pointed out, consists of"severance pay, vacation pay, seniority and pensions,among others, which are necessarily of importance andrelevance to the employees." This criteria is quoted fromthe Board's decision inInterstateTool Co. Inc., supra,where, as here, the entire operation was closed, all unit jobsabolished, and assets sold.10 Under the same circumstancespresent here, based on this specific holding of the Board, Iam constrained to find that Triplex was required to bargainwith the Union as to the effects of the total plant closing.There is evidence, however, that something akin tobargaining of this sort actually occurred. Granted, as thecases generally concede,"' there is little of substance todiscuss at such a late date and in such an atmosphere offinality.Here Union Steward Stricko testified that Krauss,the former president of Triplex, asked him to come down tothe plantafterthe closing "to make sure that everything wasstraightened out. [He ] wanted to make sure all of the peoplewere taken care of that worked there." And when asked toexplainwhat he meant by "taken care of," Strickoexplained, "everybody satisfied with the pay according tocontract etc., etc. with vacation pay, sick days that had tobe paid off and stuff like that."If, as I view the Board's requirement, there still must bebargaining as to the effect of that closing upon theemployees in the unit even upon a complete closing, then I8ThompsonTransportCo. Inc.,184NLRB No.5 (one terminal);DraperyManufacturingCo,170NLRB 1706(one of two integratedenterprises found to constitute both a single employer).9 "When an employer closes his entire business...such action is notan unfair labor practice,"suprafn. 6.10 In theInterstatecase the Board relied on an earlier decision inTransmanne Navigation Corporation,170 NLRB 389, as authority for theam satisfied that the meetings between Triplex's Kraussand the Union's steward, Stricko, satisfied this requirement.Iwould accordingly conclude and find that there was infact bargaining as to the effects of the closing upon the sixunit employees. I would therefore recommend that so muchof the complaint as alleges a violation of Section 8(a)(5) bedismissed in this respect.2.Alternative conclusion relating to theeffectuation of the policies of the Act by furtherprocessing of the complaintIn the course of his testimony as a witness for the GeneralCounsel Union Business Agent Pellegrino testified that theUnion had negotiated a contract with Newtown Refiningwhich became effectiveas soon asit began operation at theleased Triplex site. He also testified that the bargaining unitrepresented by the unit was identical to the previous one atTriplex, but that it consisted of but two employees, both ofwhom were among the six displaced by the Triplex closing.Essentially, therefore, this case devolves about the fourTriplex employees who did not obtain employment with thenew company because of its reduced employment opportu-nities.While I am fully aware that this outcome of the closing ofthe Triplex plant and the continued recognition of theUnion by the new employerhas no legal effecton Triplex'sobligations,we cannot avoid the fact that bargaining hasresumed on the same premises, for the same type of work,in behalf of the same employees performing the sameduties,albeitthese employees are fewer in number.Clearly underDarlingtonthe four displaced employeeswould have no recourse, even had the closing, contrary tothe fact, been discriminatory. Furthermore, it is doubtfulthat bargaining in their behalf on some more formal basisthan Stricko's meetings with Krauss(supra),would havebeen more fruitful. It is respectfully suggested, therefore,that the further processing of this matter would noteffectuate the policies of the Act, and for this furtheralternative reason it is recommended that the complaint bedismissed.Upon the basis of the foregoing findings of fact,conclusion of law, and .the entire record, I hereby issue thefollowing:RECOMMENDATIONIt is recommended that the complaint in this matter bedismissed in its entirety.proposition that such bargaining was required-"where an employer soldits entire business "With all due deference for the Board's reliance on thisparticular case it is respectfully noted that in theTransmanneNavigationcase only the Los Angeles terminal of the employer was closed down.11Cf. ThompsonTransportCompany, Inc.,184 NLRBNo. 5;RoyalPlating and Polishing Co.,160 NLRB 990;Transmarine Navigation Corp.,170 NLRB 389.